Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-2, 5-7, 9-10, 13-18, 20-21 and 24 are allowed.

REASONS FOR ALLOWANCE
3. 	The following is an examiner’s statement of reasons for allowance: The most similar piece of prior art, U.S. PG Pub 2016/0344643 to Standwood, fails to teach applicant’s features involving “generate a bus TU based on the video TU; eliminate, in whole or in part, the unchanged data payload from the bus TU, the bus TU to be transmitted without the unchanged data payload; generate a bus TU header having information to be used to recreate the unchanged data payload after transmission of the bus TU on a bus to which the source tunneling bridge circuitry is connected; and adjust a bandwidth control signal when the data payload of the bus TU has been eliminated, the bandwidth control signal to indicate that additional bandwidth is to be allocated …an amount of the additional bandwidth based on a reduced size of the bus TU associated with the elimination of the data payload from the bus TU ...”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/           Examiner, Art Unit 2421     


/NATHAN J FLYNN/           Supervisory Patent Examiner, Art Unit 2421